PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/102,572
Filing Date: 8 Jun 2016
Appellant(s): KHAWALED et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 35 USC 103, Allred et al. in view of Fischer.

a. Appellant argues, in reference to Montgomery, “the prior art when considered as a whole teaches away from the composition as presently claimed.” (p. 4).
However, the instant claims are not rejected in view of Montgomery. The new invention presented by Appellant (01/06/2020) required a new search and consideration, which led to a new ground of rejection.
The combination of Allred et al. and Fischer makes obvious the claimed dental bleaching composition, and does not teach away insofar as it does not criticize, discredit, or otherwise discourage the claimed composition.

b. Appellant argues “one of skill in the art would not conclude that Fischer is more relevant than Montgomery, previously considered by the Examiner to be the 
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant claims are drawn to a dental bleaching composition. Allred et al. provides motivation for combining the claimed hydrogen peroxide, cross-linked polyacrylate, glycerin, water, and electrical conductivity enhancing ingredient.  
Since Allred et al. does not teach a pH range for the compositions, Fischer was cited to provide motivation for formulating a dental bleaching composition with a pH within the claimed range.
It is well settled, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id.
Here it would have been obvious to adjust the pH of the compositions of Allred et al. within the claimed range to avoid etching enamel, as taught by Fischer.

II. 35 USC 103, Allred et al. in view of Fischer, and further in view of Jensen et al.
No arguments were made concerning this rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.